The defendant's husband, a janitor employed by Curtiss Wright Corporation, was found dead on the floor of one of the corridors in the building of the prosecutor. He was at a place where his duties normally required him to be and a short time prior to the finding of his body, he had been engaged in washing down partitions with a pail of water. Near the body there was water on the floor and a partially filled bucket was nearby. The deputy commissioner before whom the matter was heard in the Bureau, dismissed the petition on the merits and on appeal, the Essex County Court of Common Pleas found that the accident arose out of and in the course of the employment and awarded compensation.
The question is a close one on the facts as demonstrated by the contradictory findings of the deputy commissioner and the Court of Common Pleas, and under these circumstances we deem that there is a debatable question and that a writ of certiorari should be allowed.